
	
		II
		Calendar No. 983
		110th CONGRESS
		2d Session
		S. 2448
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Enzi (for himself,
			 Mr. Baucus, Mr.
			 Tester, and Mr. Barrasso)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to make certain technical corrections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surface Mining Control and
			 Reclamation Act of 1977 Technical Corrections Act.
		2.Technical
			 corrections to the surface mining control and reclamation act of
			 1977Section 411(h)(3) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(3)) is
			 amended—
			(1)by striking subparagraph (A) and inserting
			 the following:
				
					(A)In
				generalNotwithstanding chapters 63 and 65 of title 31, United
				States Code, all payments made under this subsection to a certified State or
				Indian tribe shall be distributed as direct transfers of funds rather than in
				the form of grants.
					;
				and
			(2)by adding at the
			 end the following:
				
					(D)Timing of
				paymentPayments made under this subsection shall be made at the
				same time as payments under section
				401(d).
					.
			
	
		September 16, 2008
		Reported without amendment
	
